Citation Nr: 1218998	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-34 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1954 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge, while seated at the RO (Travel Board hearing).  A transcript has been procured and is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service. 

2.  The Veteran experienced chronic bilateral hearing loss symptomatology during service.  

3.  The Veteran has experienced continuous bilateral hearing loss symptomatology since discharge from service.  

4.  The Veteran currently has a bilateral hearing loss disability. 

5.  The current bilateral hearing loss disability is due to acoustic trauma during service.

6.  The Veteran experienced chronic recurrent tinnitus symptomatology during service.

7.  The evidence is in relative equipoise as to whether the Veteran has experienced recurrent tinnitus symptomatology since service separation. 

8.  The evidence is in relative equipoise as to whether the Veteran currently has a current recurrent tinnitus disability. 

9.  The current recurrent tinnitus disability is due to acoustic trauma during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because this decision constitutes full grants of the claims for service connection for bilateral hearing loss and tinnitus, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist. 

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection for organic diseases of the nervous system, such as hearing loss, may alternatively be established on a presumptive basis by showing that the disease became manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service connection for tinnitus only requires that it be recurrent as opposed to being constant.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with the hearing loss and tinnitus disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's hearing loss and tinnitus disorders because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)



Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  Specifically, the Veteran states that he experienced acoustic trauma during service due to exposure to gunfire noise while working on a gun crew and that he has experienced high frequency hearing loss since that time.  Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is warranted for bilateral hearing loss.

The Board finds that the Veteran experienced in-service acoustic trauma and, thereafter, experienced chronic bilateral hearing loss symptomatology for the remainder of service.  A service personnel record, specifically a DD-214, notes that the Veteran's Military Occupational Specialty (MOS) was that of a general radar equipment technician.  In a September 2009 statement, the Veteran wrote that he had entered service with normal hearing at the age of 17.  The Veteran indicated that, while serving onboard ship, he was assigned to additional duty as a member of a three-inch 50 caliber gun crew in the position of a projectile handler.  The Veteran stated that his position on the gun crew required him to stand just below the gun turret in the magazine feed channel while the gun was fired.  The Veteran wrote that he could not recall whether he was given any hearing protection gear, but stated that any hearing protection offered was inadequate, because he had experienced bilateral high frequency hearing loss since his brief service on the gun crew.  The Veteran indicated that he noticed hearing loss symptomatology, described as "dull hearing," for several days after serving on the gun crew, and that a corpsman told him at the time that he had experienced a significant injury to his hearing that might not fully heal. 

The Board notes that the Veteran's service treatment records contain no notation indicating treatment or diagnosis for a hearing loss disorder.  The service treatment records indicate that the Veteran was provided with a service enlistment medical examination in July 1954; regular service medical examinations in June 1955, February 1956, and May 1956; and a service discharge medical examination in March 1959.  In each of the service medical examination reports, a service examiner indicated that the Veteran's hearing was normal based on the results of a "whisper test."  The results of the aforementioned whisper tests are the only contemporaneous records regarding the Veteran's in-service hearing symptomatology.

In a January 2010 VA audiology examination report, a VA examiner wrote that whispered voice tests were insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure, and were not reliable evidence of either normal hearing or hearing impairment.  As the Board finds no evidence contradicting the January 2010 VA examiner's conclusions regarding the probative value of the whisper tests provided to the Veteran during service, the Board finds that the service treatment records are not credible evidence regarding the Veteran's in-service hearing loss symptomatology.  See Madden, 125 F.3d at 1481.  

As the service treatment records do not present a credible picture of the Veteran's in-service hearing loss symptomatology, the only evidence of record regarding the Veteran's in-service hearing loss symptomatology is the lay evidence submitted by the Veteran.  As noted above, the Board finds that the Veteran is competent to report the symptoms and impairments associated with the hearing loss disorder.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  The Board finds nothing in the record of evidence that would call the Veteran's credibility as a lay witness regarding his bilateral hearing loss symptomatology into question; therefore, the Board finds that the Veteran experienced an incident of in-service acoustic trauma followed by chronic in-service hearing loss symptomatology.  

The Board finds that the Veteran experienced continuous bilateral hearing loss symptomatology after discharge from service.  In the September 2009 statement, the Veteran reported that he experienced hearing loss symptoms during his first ten years after discharge.  During those ten years, the Veteran stated that he had to play music louder than other individuals did in order to enjoy it and had to sit close to the lecturer during his college classes to be able to hear the class material properly.  The Veteran indicated that bought his first set of hearings aid in 1985, when he was approximately 48 years old.  Since that time, the Veteran periodically had to buy hearing aids that were more advanced.  At the May 2012 Board personal hearing, the Veteran testified that he worked as a design engineer for a power company for many years after service, mostly in an office setting.  The Veteran stated that he would go hunting occasionally as a hobby, but indicated that he always wore hearing protection while hunting.  He stated that he had difficulty discerning women's voices, bird sounds, and the turn signal on his car.
	
Regarding the post-service treatment records, the Board notes that the first hearing test of record is contained in private treatment records from a hearing aid retailer dated May 2000.  The Board notes that May 2000 private treatment audiology test report does not contain auditory threshold test or speech recognition test results as required for analysis under 38 C.F.R. § 3.385; however, the May 2000 private treatment record indicates that the Veteran bought hearing aids, thereby corroborating the Veteran's account of bilateral hearing loss symptomatology after service discharge.  Subsequently, in a May 2007 private treatment record, a private examiner noted that that the Veteran had auditory thresholds greater than 40 decibels bilaterally at 2000, 3000, and 4000 Hertz; therefore, in the May 2007 private treatment record, the Veteran met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  In a January 2010 VA medical examination report, a VA examiner also diagnosed sensorineural hearing loss meeting the criteria for a hearing loss disability under 38 C.F.R. § 3.385, bilaterally.  

As noted above, despite the Veteran's report of first purchasing hearing aids in 1985, the claims file contains no VA or non-VA treatment records dated prior to May 2000 indicating treatment for a bilateral hearing loss symptomatology post-service.  Moreover, the Veteran did not provide release forms allowing for acquisition of any records dated prior to May 2000; however, the Board notes that, apart from the January 2010 VA audiology testing, the Veteran sought treatment for his bilateral hearing loss symptomatology at smaller hearing aid retailers.  Such retailers are not known for archiving records for long periods of time, especially dating back more than 12 years.  Moreover, as noted before, the Veteran has submitted credible lay evidence of his bilateral hearing loss symptomatology, both during and after service, corroborated by all evidence currently of record.  Therefore, the Board finds that a remand to attempt to acquire additional treatment records would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that the preponderance of the evidence indicates that the Veteran experienced continuous bilateral hearing loss symptomatology since service discharge.

The Board also finds that the Veteran has a current bilateral hearing loss disability.  As noted above, in a January 2010 VA audiology examination report, having completed audiology testing, a VA examiner found that the Veteran had sensorineural hearing loss meeting the criteria for a hearing loss disability under 38 C.F.R. § 3.385, bilaterally.

On the question of a potential relationship of a current bilateral hearing loss disorder to the in-service acoustic trauma, in the January 2010 VA audiology examination report, the VA examiner stated he could not opine as to whether a nexus existed between the Veteran's current hearing loss symptomatology and in-service noise exposure.  Specifically, having diagnosed bilateral sensorineural hearing loss and reviewed the claims file, the VA examiner noted that the only in-service hearing tests provided to the Veteran were "whisper tests," which indicated that the Veteran's hearing was normal.  The VA examiner wrote that such whispered voice tests were insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure, and were not reliable evidence of either normal hearing or hearing impairment.  The VA examiner indicated that, without reliable audiometric data, an opinion regarding a connection between the Veteran's hearing loss and noise exposure during service could not be rendered without resorting to mere speculation.  

As the January 2010 VA examiner's concluded that he could not state whether there was a nexus between the Veteran's current bilateral hearing loss disorder and the in-service acoustic trauma, the Board finds that the January 2010 VA examiner's conclusions regarding such a nexus hold no probative value in this matter.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim).  Moreover, the Board again notes that the Veteran is competent to report the symptoms and impairments associated with the hearing loss disorder, to include in-service hearing loss symptomatology.  See Davidson; see also Jandreau.  

Therefore, the evidence demonstrates credible evidence of in-service acoustic trauma, chronic bilateral hearing loss symptomatology during service, continuous bilateral hearing loss symptomatology since discharge from service, and that the Veteran currently has a diagnosed bilateral sensorineural hearing loss disorder.  As the bilateral hearing loss symptoms were chronic in service, the subsequent manifestations of the same chronic disease at a later date are to be service connected.  See 38 C.F.R. § 3.303(b).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Tinnitus

The Veteran essentially contends that he developed recurrent tinnitus due to in-service exposure to acoustic trauma.  The Veteran specifically states that he experienced acoustic trauma during service due to exposure to gunfire noise while working a single shift on a gun crew aboard ship.  The Veteran states that he had experienced recurrent tinnitus since the in-service acoustic trauma.  Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is warranted for tinnitus.  

The Board finds that the Veteran experienced in-service acoustic trauma and, thereafter, experienced chronic recurrent tinnitus symptomatology for the remainder of service.  As noted above, the Veteran's MOS was that of a general radar equipment technician.  In a September 2009 statement, the Veteran wrote that he had entered service with normal hearing at the age of 17.  The Veteran indicated that he experienced acoustic trauma while serving as a member of a 3-inch 50 caliber gun crew.  The Veteran indicated that he noticed tinnitus symptomatology for several days after serving on the gun crew, and that a corpsman told him at the time that he had experienced a significant injury to his hearing that might not fully heal.  The Veteran stated that he had experienced recurrent tinnitus symptomatology ever since his service on the gun crew.  At the March 2012 Board personal hearing, the Veteran described the tinnitus symptoms as either a high pitch ringing or a low rattling sound.  

The Board notes that the Veteran's service treatment records contain no notation indicating treatment or diagnosis for tinnitus.  As noted above, the only hearing tests provided to the Veteran during service were "whisper tests," indicating normal hearing, performed at the time of a service enlistment medical examination in July 1954; regular service medical examinations in June 1955, February 1956, and May 1956; and a service discharge medical examination in March 1959.  The results of the aforementioned whisper tests are the only contemporaneous records regarding the Veteran's in-service hearing symptomatology.  In a January 2010 VA audiology examination report, having reviewed the evidence of record, a VA examiner indicated that whispered voice tests were not reliable evidence of either normal hearing or hearing impairment.  As the Board finds no evidence contradicting the January 2010 VA examiner's medical opinion, stating that the in-service "whisper test" examination results were not credible evidence as to in-service hearing loss symptomatology, the Board finds that the service treatment records are not credible evidence regarding the Veteran's in-service hearing symptomatology, to include tinnitus.  See Madden at 1481.  

As the service treatment records do not present a credible picture of the Veteran's in-service hearing symptomatology, the only evidence of record regarding the Veteran's in-service tinnitus symptomatology is the lay evidence submitted by the Veteran.  As noted above, the Board finds that the Veteran is competent to report the symptoms and impairments associated with his tinnitus disorder.  See Davidson; see also Jandreau.  The Board finds nothing in the record of evidence that would call the Veteran's credibility as a lay witness into question regarding his account of in-service tinnitus symptomatology; therefore, the Board finds that the Veteran experienced an incident of in-service acoustic trauma followed by chronic recurrent in-service tinnitus symptomatology.  

The Board finds that the Veteran experienced recurrent tinnitus symptomatology after discharge from service.  The Board notes that service connection for tinnitus only requires that it be recurrent as opposed to being constant.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  In the January 2010 VA audiology examination report, the Veteran reported that he last experienced tinnitus symptomatology, consisting of a high ringing sound, two months prior to the examination.  The Veteran reported experiencing tinnitus approximately three to four times per year for a duration of several hours.  At the March 2012 Board personal hearing, the Veteran described the tinnitus symptoms stated that he experienced tinnitus as high pitch, but then stated that it was more like a low rattling sound.  The Veteran stated that the tinnitus had been recurrent ever since the incident on the gun crew; yet, the Veteran stated that he had not experienced tinnitus within the past six months.  The Veteran stated that the periods during which he was symptomatic for tinnitus would last for several weeks, followed by long periods in which he was not symptomatic.  

The Board notes that the Veteran's lay accounts of his tinnitus symptomatology are not consistent.  As noted above, in the January 2010 VA audiology examination report, the Veteran described the tinnitus symptoms as a high ringing sound.  In January 2010 VA audiology examination report, the Veteran stated that his tinnitus symptoms would resolve over the course of several hours; yet, at the March 2012 Board personal hearing, the Veteran indicated that the symptoms would last several weeks.  The Board notes that the inconsistency of the Veteran's accounts weighs against his claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as inconsistent statements, internal inconsistency, facial plausibility, and consistency with other evidence of record).  Moreover, in the January 2010 VA audiology examination report, the VA examiner stated that the Veteran's description of tinnitus, occurring only a few times per year, did not meet the clinical definition of "pathological tinnitus."  

Despite the evidence weighing against the Veteran's claim, the Board again notes that the Veteran is competent to report the symptoms and impairments associated with his tinnitus disorder.  See Davidson; see also Jandreau.  The Board notes that the Veteran has indicated that the periods between times when he is symptomatic had varied, but the Veteran has consistently indicated that he has experienced recurrent tinnitus symptomatology since discharge from service.  Moreover, although the January 2010 VA examiner stated that the Veteran's occasional periods of tinnitus symptomatology did not meet the definition for pathological tinnitus, the Veteran only needs to show "recurrent," not continuous, tinnitus symptomatology in order to meet VA criteria for service connection.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden at 1481.  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge.  

The Board finds that the Veteran currently has recurrent tinnitus.  In the January 2010 VA medical examination report, the VA examiner stated that the Veteran's tinnitus symptoms did not meet the clinical definition of "pathological tinnitus."  The Board notes that the Veteran is competent to testify as to things that he can observe through his senses, such as symptoms of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of tinnitus); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  As noted above, the Board finds the Veteran's reports of recurrent symptoms to be credible; therefore, as the evidence is in relative equipoise, the Board finds that the Veteran currently has recurrent tinnitus.  

Therefore, the evidence demonstrates credible evidence of in-service acoustic trauma, chronic recurrent tinnitus symptomatology during service, recurrent tinnitus symptomatology since discharge from service, and that the Veteran currently has recurrent tinnitus.  As the recurrent tinnitus symptoms were chronic in service, the subsequent manifestations of the same chronic disease at a later date are to be service connected.  See 38 C.F.R. § 3.303(b).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for recurrent tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


